Title: From James Madison to Marien Lamar, 22 June 1804
From: Madison, James
To: Lamar, Marien



Sir.
Department of State June 22d. 1804.
I have received your letter of the 15th. Jany. The National duty, as it is called, levied by the Consuls on Vessels trading to Madeira, being unauthorized by law, you ought to cease demanding it. It was equally beyound [sic] the authority of your Predecessors to engage a Physician to attend upon distressed mariners, for a permanent yearly salary: it ought not therefore to be continued by you. As to the balance now ⟨d⟩ue him, no more can be paid than his actual services may ⟨be⟩ proved to be worth, and upon your being satisfied by proper ⟨vo⟩uchers in this respect, you may pay him, reimbursing yourself by a draft on this Department. For the future you will provide for the Seamen as economically as possible, as they are thrown upon your care; and not by adopting permanent arrangements requiring expenses whether there may be objects demanding relief or not.
The Executive cannot empower you to lay a duty upon American Vessels for the expenses of the Buoy imported by the British factory: nor is it probable that the Legislature would be induced to sanction it, since the principle it embraces in admitting a foreign company to levy a discretionary tax within the jurisdiction of Portugal is not to be reconciled with its rights and might lead to abuses by which the Citizens of the United States might suffer. I am very respectfully, Sir, Your obedt. Servt.
James Madison
